DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/10/2020 and 02/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 20 is objected to because of the following informalities: “data form the sensor feedback loop” in claim 20 should be “data from the sensor feedback loop”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5,15, 28, and 32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 5, 15, 28 and 32, “NO donor/adduct” is indefinite since it is not clear whether it is referring to NO donor, or NO adduct, and/or both. For examining purpose, the claim limitation is interpreted as NO donor or NO adduct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miller (US 2017 /0209663 A1).
Regarding claim 1, Miller discloses a nitric oxide (NO) generating system (a system for generating and delivering nitric oxide, Fig. 1, [0013]), comprising: a nose vent plug (apparatus 10, Fig.1, [0023]) including: an nitric oxide (NO) impermeable housing (distributor 12, Fig.2, [0023]) having: integrally formed walls (principal wall 32, Fig.2, [0027]) that define a partially enclosed interior portion (chamber 34, Fig.2, [0027]. Chamber 34 is partially enclosed since it has openings at  output ports 14 and port 16.); two nasal protrusions (output ports 14, Fig.2, [0031]) extending from one of the integrally formed walls (see Fig. 2) and in fluid communication with the partially enclosed interior portion (chamber 34, Fig.2, [0027]); and an air vent (port 16, Fig. 2, [0024]) defined in an other of the integrally formed walls to introduce air flow into the partially enclosed interior portion (the port 16 has an opening 17 for receiving from a line 18 a supply of nitric oxide, [0024], Fig.1 ); and a receptacle (chamber 40,  Fig. 2B, [0029]) in the partially enclosed interior portion, the receptacle containing an NO generating formulation (“the chamber 40 formed by the wall 38 of the vessel 36 may contain a reactant”, [0029]; “the distributor 12 may serve as both a distributor 12 and reactor 20”, [0027]. Hence, chamber 40 within the distributor 12 contains an NO generating formulation.)

    PNG
    media_image1.png
    695
    1301
    media_image1.png
    Greyscale


	Regarding claim 21, Miller discloses on the basis of claim 1 and further discloses a filter positioned between the receptacle and the nasal protrusions (“an inhaler 100 may include one or
more filters, or filtering chambers, that filter the nitric oxide gas produced in the inhaler 100”, [0077]); the filter including an absorbent to scavenge nitrogen dioxide (NO2) released by the NO generating formulation (“A filter chamber 122 may contain calcium hydroxide, ascorbic acid, silica gel coated with
ascorbic acid, or any combination thereof”, [0081]); a reagent to convert generated N02 back to NO (It is inherently disclosed by chemistry that NO2 irreversibly oxidizes ascorbic acid into dehydroascorbic acid, liberating NO and water in a 1:1 stoichiometric relationship).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-4, 11, 17, 22-23, 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Zapol (US 2018/0243527 A1).
Regarding claim 2, Miller discloses all the limitations of claim 1, but fails to explicitly disclose the housing further includes a door defined in one of the integrally formed walls, the door being movable between a closed position and an open position that provides access to the receptacle.
Zapol teaches a similar NO generating device. Zapol further teaches the housing (enclosure, [0313]) further includes a door (“The enclosure and the cartridge slot can include features to protect the cartridge and the cartridge slot. For example, the cartridge slot can include a passive or active
door”, [0313]) defined in one of the integrally formed walls (cartridge slot, [0313]), the door being movable between a closed position (“The door can include a spring or other biasing mechanism
such that the door can be biased to be in a closed position”, [0313]) and an open position (This is inherently disclosed by a spring-biased door) that provides access to the receptacle (cartridge, [0313]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a door for the housing taught by Zapor into the housing taught by Miller. The motivation to have a door at the housing is for easy access to the internal components as evidenced by Zapol.

	Regarding claim 3, Miller in view of Zapol discloses on the basis of claim 2 and further discloses the receptacle (chamber 40, Fig. 2B, [0029], Miller) is a reservoir to receive a liquid form of the NO generating formulation (“the chamber 40 formed by the wall 38 of the vessel 36 may contain a reactant. In other embodiments, the chamber 40 may simply contain a liquid”, [0029], Miller).

	Regarding claim 4, Miller in view of Zapol discloses on the basis of claim 3 and further discloses the NO generating system as defined in claim 3, further comprising a solid form of the NO generating formulation (“The reactants in the volumes 66, 68 may be solid, liquid, one of each, or some other combination”, [0053], Miller) that is re-constitutable in a hydrating liquid to generate the liquid form prior to the liquid form being introduced into the reservoir (“the volume 62, may contain a liquid to provide a transport fluid for dry reactants”, [0053]).

Regarding claim 11, Miller in view of Zapol discloses on the basis of claim 4 and further disclose an NO permeable membrane positioned at an opening of the reservoir (“The internal vessel 36 may have a wall 38 that is permeable, [0028], Fig. 2B, Miller. Here “permeable” refers to NO permeable); the NO permeable membrane to prevent aerosol droplets from reaching a user of the nose vent plug (this is inherently disclosed by the NO permeable membrane which is permeable to NO but impervious to the larger-sized aerosol droplets).

Regarding claim 17, Miller discloses on the basis of claim 15 and further discloses the nose vent plug is reusable (“Multiple-dose or reusable reactors may also be used”, [0069]; Notice “The inhaler may contain a reaction chamber monolithic”, abstract. This implies the nose vent plug is reusable), but fails to explicitly disclose the NO permeable container is removable from the receptacle.
Zapol teaches a similar NO generating device. Zapol further teaches the NO permeable container is removable from the receptacle (“an NO generation system is provided with one or more removable cartridges”, [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a removable cartridge taught by Zapol into the housing taught by Miller. One of the motivations to use a removable cartridge is to quickly restore the working condition since it could be time-consuming to refill the spent reactive materials into the container.

Regarding claim 22, Miller discloses all the limitations of claim 1, but fails to explicitly disclose the NO generating formulation is blue or UV light activatable: and the NO generating system further comprises a cartridge inserted in or to be inserted in the receptacle (“an NO generation system has a mode that checks the expiration date (shelf life) of a cartridge prior to permitting clinical use, or can check whether or not a cartridge has been inserted into a system previously”, [0026]); the cartridge containing: the NO generating formulation; a blue or UV light source positioned to illuminate the NO generating formulation; and a battery operatively connected to the blue or UV light source.
Zapol teaches a similar NO generating device. Zapol further teaches the NO generating formulation is UV light activatable (“product gas is exposed to UV light with a frequency in the range of 300 nm to 420 nm to convert NO2 to NO prior to injection into an inspiratory stream”, [0404]): and the NO generating system further comprises a cartridge inserted in or to be inserted in the receptacle (“an NO generation system has a mode that checks the expiration date (shelf life) of a cartridge prior to permitting clinical use, or can check whether or not a cartridge has been inserted into a system
Previously”, [0026]); the cartridge containing: the NO generating formulation (“Under certain conditions, NO2 can be converted back into NO”, [0447]); a UV light source positioned to illuminate the NO generating formulation (“a UV light source with approximately 380 nm wavelength is used to convert NO2 in the gas stream back into NO”, [0447]); and a battery operatively connected to the UV light source (“The controller can also include one or more batteries for NO generation in the absence of wall power”, [0316]. Since UV activated NO generation is one of the methods for NO generation, UV light source should be powered by battery too.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated UV activated NO generation taught by Zapol into the NO generation device taught by Miller. The motivation to use a UV activated NO generation is to reduce the level of NO2 produced during plasma preparation of NO as evidenced by Zapol.

Regarding claim 23, Miller in view of  Zapol discloses on the basis  of claim 1 and further discloses an NO sensor positioned in the cartridge (“the system can use an NO sensor to detect nitric oxide levels in the gas”, [0247], Zapol); and control electronics positioned in the cartridge (“the device can be configured to automatically adjust air flow (pump speed, air pressure, flow controller orifice diameter, flow valve duty cycle) and/or plasma activity”, [0725]).

Regarding claim 26, Miller discloses all the limitations of claim 1, but fails to explicitly disclose a fan secured to the housing.
Zapol teaches a similar NO generating device. Zapol further teaches a fan secured to the housing (“Air flow can be generated from a device, such as blower, fan”, [0727], see cooling fan 88 in Fig.3).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fan taught by Zapol into the housing taught by Miller. The motivation to have a fan at the housing is for an improved cooling of electronics within the housing as evidenced by Zapol.

Regarding claim 27, Miller discloses all the limitations of claim 1, but fails to explicitly disclose an air humidifier secured to the housing.
Zapol teaches a similar NO generating device. Zapol further teaches an air humidifier secured to the housing (“Inspiratory flow continues through a HEPA filter 842, a humidifier 844 and on to a T fitting 846”, [0458], see humidifier 844 in Fig.65).	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a humidifier taught by Zapor into the housing taught by Miller. The motivation to have a humidifier at the housing is for an improved inhalation comfort as evidenced by Zapol.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Zapol (US 2018/0243527 A1), further in view of Chen (US 2018/0207323 A1) and Meyerhoff (US 2019/0054038 A1).

	Regarding claim 5, Miller in view of Zapol discloses on the basis of claim 4, but fails to explicitly disclose the solid form of the NO generating formulation includes: a stable NO donor; a hydrophilic binder; and an additive to control a rate of release of NO from the NO donor after the formulation is exposed to an effective amount of the hydrating liquid.
	Chen teaches a similar products and methods for controlled release of nitric oxide. Chen further teaches the solid form of the NO generating formulation includes: a stable NO donor (nitric oxide donor material 415, Fig.10, [0065]); a hydrophilic binder (“the transport medium may be formed from a hydrophilic material”, [0049]); but fails to explicitly disclose an additive to control a rate of release of NO from the NO donor after the formulation is exposed to an effective amount of the hydrating liquid.
	Meyerhoff teaches a similar NO generation formulation. Meyerhoff further teaches an additive to control a rate of release of NO from the NO donor after the formulation is exposed to an effective amount of the hydrating liquid (“The additive selected is capable of controlling or
accelerating the rate of release of nitric oxide from the RSNO species after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier”, [0042]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the solid form of the NO generation formulation taught by Chen and Meyerhoff into the formulation taught by Miller and Zapol. The benefit of such modification is for a sustained and controlled release of NO as evidenced by Chen and Meyerhoff.

Claim(s) 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Zapol (US 2018/0243527 A1), further in view of Meyerhoff (US 2019/0054038 A1).

	Regarding claim 6, Miller in view of Zapol discloses on the basis of claim 4 and further discloses the solid form of the NO generating formulation includes: a nitrite salt to generate NO when exposed to an effective amount of an acidic buffer (“one reactant chamber may contain a nitrite compound in powder form, a second reactant chamber may include an acidified compound in powder form, and a third reactant chamber may contain water. When all reactant barriers are broken, the contents of the three reactant chambers are mixed and nitric oxide is produced”, [0075], Miller); but fails to explicitly disclose an additive to control a rate of release of NO from the nitrite salt after the formulation is exposed to the effective amount of the acidic buffer.
Meyerhoff teaches a similar NO generation formulation. Meyerhoff further teaches an additive to control a rate of release of NO from the NO donor after the formulation is exposed to an effective amount of the hydrating liquid (“The additive selected is capable of controlling or
accelerating the rate of release of nitric oxide from the RSNO species after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier”, [0042];).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additive for controlled release of NO taught by Meyerhoff into the formulation taught by Miller and Zapol. The benefit of such modification is for a sustained and controlled release of NO as evidenced by Meyerhoff.

Regarding claim 7, Miller in view of Zapol and further in view of Meyerhoff discloses on the basis of claim 6 and further discloses the solid form of the NO generating formulation further includes an oxygen scrubber (“the reactants may include an acid, such as ascorbic acid, citric acid, or the like
as a hydrogen donor”, [0010], Miller. Ascorbic acid is well known as an antioxidant and hydrogen donor, which can capture oxygen and act as an oxygen scrubber).

	Regarding claim 8, Miller in view of Zapol discloses all the limitations of claim 4, but fails to explicitly disclose a kit to generate the liquid form of the NO generating formulation, the kit including: a first solution including a nitrite salt in water; and a second solution including an acidic buffer and an additive to control a rate of release of NO from the nitrite salt after the formulation is exposed to the effective amount of the acidic buffer.
Meyerhoff teaches a similar NO generation formulation. Meyerhoff further teaches a kit to generate the liquid form of the NO generating formulation (“The nitric oxide generating formulation may be included in a nitric oxide generating kit“, [0051]); the kit including: a first solution including a nitrite salt in water; and a second solution including an acidic buffer (“The NO generating kit also includes a container for dissolving the first and second powder compositions (one of which includes the salt), or the first, second, and third powder compositions into a liquid carrier”, [0051]) and an additive to control a rate of release of NO from the nitrite salt after the formulation is exposed to the effective amount of the acidic buffer (“The additive selected is capable of controlling or accelerating the rate of release of nitric oxide from the RSNO species after the RSNO powder, the salt, and the additive are dissolved into a liquid carrier”, [0042]; “FIG. 11 show that at higher concentrations of ascorbate, a large spike is seen before the two-hour period of time, demonstrating that the presence of ascorbate greatly speeds the release of NO from GSNO”, [0102]. Ascorbate dissolved in saline forms an acid buffer).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the additive for controlled release of NO taught by Meyerhoff into the formulation taught by Miller and Zapol. The benefit of such modification is for a sustained and controlled release of NO as evidenced by Meyerhoff.

Claim(s) 9-10, and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Zapol (US 2018/0243527 A1), further in view of Chen (US 2018/0207323 A1).
Regarding claim 9, Miller in view of Zapol discloses all the limitations of claim 3, but fails to explicitly disclose an absorbent pad that is contained in the reservoir and to be wet with the liquid form of the NO generating formulation.
Chen teaches a similar products and methods for controlled release of nitric oxide. Chen further teaches an absorbent pad that is contained in the reservoir and to be wet with the liquid form of the NO generating formulation (“The pad generally includes a transport medium 314 forming an enclosure around an inner cavity 311, wherein the inner cavity is filled with or otherwise comprises a nitric oxide
donor material 315. Properties such as composition and thickness of the transport medium are selectively implemented to allow for permeability of water (moisture) into the cavity and nitric oxide out of the cavity”, [0051]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pad taught by Chen into the transport medium taught by Miller and Zapol. The motivation of such modification is to fabricate a pad-like NO generation device as evidenced by Chen.

Regarding claim 10, Miller in view of Zapol further in view of Chen discloses on the basis of claim 9 and further discloses the absorbent pad is removable from the receptacle (this is inherently disclosed since the nitric oxide material filled in the cavity of the pad has a limited amount of service time and the pad has to be removable for a used pad to be replaced by a new one); and the nose vent plug is reusable (“the reactor 20 may be reused by simply replacing the cartridge of materials containing the reactant volumes 66, 68”, [0069], Miller.)

Regarding claim 12, Miller in view of Zapol discloses all the limitations of claim 2, and further discloses the receptacle is a reservoir (“the chamber 40 formed by the wall 38 of the vessel 36 may contain a reactant. In other embodiments, the chamber 40 may simply contain a liquid”, [0029], Miller), but fails to explicitly disclose the NO generating system further comprises an absorbent pad containing a solid form of the NO generating formulation that is re-constitutable in a hydrating liquid or an acidic buffer.
Chen teaches a similar products and methods for controlled release of nitric oxide. Chen further teaches the NO generating system further comprises an absorbent pad containing a solid form of the NO generating formulation that is re-constitutable in a hydrating liquid (“The pad generally includes a transport medium 314 forming an enclosure around an inner cavity 311, wherein the inner cavity is filled with or otherwise comprises a nitric oxide donor material 315. Properties such as composition and thickness of the transport medium are selectively implemented to allow for permeability of water (moisture) into the cavity and nitric oxide out of the cavity”, [0051]. Here water is a hydrating liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pad taught by Chen into the transport medium taught by Miller and Zapol. The motivation of such modification is to fabricate a pad-like NO generation device as evidenced by Chen.
Regarding claim 13, Miller in view of Zapol further in view of Chen discloses all the limitations of claim 12, and further discloses the solid form of the NO generating formulation includes a nitrite salt (“The nitrite compound may include sodium nitrite, potassium nitrite, or any other suitable nitrite compound”, [0073], Miller. Such nitrite compound is a nitrite salt.)

Regarding claim 14, Miller in view of Zapol discloses all the limitations of claim 2, and further discloses the receptacle is a reservoir (“the chamber 40 formed by the wall 38 of the vessel 36 may contain a reactant. In other embodiments, the chamber 40 may simply contain a liquid”, [0029], Miller); but fails to explicitly disclose the NO generating system further comprises an absorbent pad to be introduced into the reservoir; and the NO generating formulation is i) in a powder or solid form that is to be introduced on or under the absorbent pad, and ii) is re-constitutable in a hydrating liquid or an acidic buffer.
Chen teaches a similar products and methods for controlled release of nitric oxide. Chen further teaches the NO generating system further comprises an absorbent pad to be introduced into the reservoir (“FIG. 6 shows the pad of FIG. 5 wherein the cavity portion contains a powdered nitric oxide donor material”, [0025]); and the NO generating formulation is i) in a powder or solid form that is to be introduced on or under the absorbent pad, and ii) is re-constitutable in a hydrating liquid (“The pad generally includes a transport medium 314 forming an enclosure around an inner cavity 311, wherein the inner cavity is filled with or otherwise comprises a nitric oxide donor material 315. Properties such as composition and thickness of the transport medium are selectively implemented to allow for permeability of water (moisture) into the cavity and nitric oxide out of the cavity”, [0051]. Here water is a hydrating liquid).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the pad taught by Chen into the transport medium taught by Miller and Zapol. The motivation of such modification is to fabricate a pad-like NO generation device as evidenced by Chen.

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Chen (US 2018/0207323 A1).

Regarding claim 15, Miller discloses on the basis of claim 1 and further discloses the NO generating formulation is contained within an NO permeable container (“The internal vessel 36 may have a wall 38 that is permeable, [0028], Fig. 2B, Miller. Here “permeable” refers to NO permeable); and the receptacle includes one of a wall to affix the NO permeable container (“the distributor 12 may typically have a principal wall 32 enclosing a chamber 34; [0027], Fig.2), but fails to explicitly disclose the NO generating formulation includes a stable NO donor that is activatable when exposed to an effective amount of water vapor.
Chen teaches a similar products and methods for controlled release of nitric oxide. Chen further teaches the NO generating formulation includes a stable NO donor (“Exemplary nitric oxide donor materials for use with the invention may comprise: diazeniumdiolated diamine, S-nitroso-albumin, S-nitroso-N-acetyl-DL-penicillamine (SNAP)”, [0014]) that is activatable when exposed to an effective amount of water vapor (“different dressing formulations containing a variety of ratios of SNAP, silicone, and optionally collagen were evaluated for NO flux over a 5-7 day interval”; “measures NO release by placing the samples in a clear glass sample vessel elevated above a shallow reservoir of PBS buffered solution purged with a nitrogen gas bubble solution”, [0061], Fig.9 Water vapor is generated by purging PBS buffered solution in a shallow reservoir with a nitrogen gas bubble solution”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated water vapor activated NO release taught by Chen into the liquid activated NO release taught by Miller. The motivation of such modification is to achieve a slow and sustained NO release as evidenced by Chen.

	Regarding claim 16, Miller in view of Chen discloses on the basis of claim 15 and further discloses the nose vent plug and the NO permeable container are disposable (“A diffuser or inhaler may be sized and configured to be portable and disposable and include all the components necessary to deliver a single dose of nitric oxide”, [0011]; “The inhaler may contain a reaction chamber monolithic”, abstract, Miller).

Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Mittelstadt (CN 104955529 B).
Regarding claim 18, Miller discloses all the limitations of claim 1, but fails to explicitly disclose a fin to guide air in through the air vent.
Mittelstadt teaches a similar respirator device. Mittelstadt further discloses a fin to guide air in through the air vent (“fluid intake communication component 140 comprises a diaphragm or fin 143”, Fig. 1d).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a fin for air guidance taught by Mittelstadt into the inhaler taught by Miller. The motivation for such modification is to better guide the air flow into the mask by fin as evidenced by Mittelstadt.

Regarding claim 19, Miller discloses all the limitations of claim 1, but fails to explicitly disclose an air divert valve to channel exhaled air out of the housing.
Mittelstadt teaches a similar respirator device. Mittelstadt further discloses an air divert valve to channel exhaled air out of the housing (“closing valve can be operated between a closed position and an open position”, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a valve for venting taught by Mittelstadt into the inhaler taught by Miller. The motivation for such modification is to avoid the dilution of NO gas by the exhaled gas in the mask as evidenced by Mittelstadt.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Mittelstadt (CN 104955529 B), further in view of Zapol (US 2018/0243527 A1).
Regarding claim 20, Miller in view of Mittelstadt discloses all the limitations of claim 19, but fails to explicitly disclose an NO sensor; a sensor feedback loop; and an electronic controller to control the air divert valve in response to data form the sensor feedback loop.
Zapol teaches a similar NO generating device. Zapol further teaches an NO sensor (“the system can use an NO sensor to detect nitric oxide levels in the gas”, [0247]); a sensor feedback loop; and an electronic controller to control the air divert valve in response to data from the sensor feedback loop (“a single NO sensor is used for detecting NO levels out of range and for limited closed loop feedback”, [0247]; “Valve is PWM-controlled to vary dose delivered”, Fig.91).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a NO sensor with closed loop valve control taught by Zapor into the NO generating device taught by Miller and Mittelstadt. The motivation to have a NO sensor with closed loop valve control is for a more precise delivery of NO to patient as evidenced by Zapol.

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Miller (US 2017 /0209663 A1) in view of Formica (US 2013/0199537 A1).

Regarding claim 24, Miller discloses all the limitations of claim 1, but fails to explicitly disclose a head strap secured to the housing.
Formica teaches a similar respirator device. Formica further teaches a head strap secured to the housing (“The headgear 60 may include straps adapted to secure the position of the headgear 60 on the head of the patient”, [0298]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a head strap taught by Formica into the adhesive attachment taught by Miller. The motivation for such modification is to attach the mask more securely to the head as evidenced by Formica.

Regarding claim 25, Miller in view of Formica discloses on the basis of claim 24 and further discloses the nasal protrusions are flush with the housing (“As shown in FIG. 56A, the nasal prong rolls back to hold the foam portion 1392 in place and provide a relatively flat surface to contact with the nose”, [0234], Formica), and the head strap is to secure the nose vent plug to a user's face (“The headgear 60 may include straps adapted to secure the position of the headgear 60 on the head of the patient”, [0298], Formica).

Claim(s) 28, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Zapol (US 2018/0243527 A1), further in view of Chen (US 2018/0207323 A1).
Regarding claim 28, Meyerhoff discloses an NO generating formulation, including: a stable NO donor; and an additive (“An example of a nitric oxide generating formulation includes an S-nitrosothiol (RSNO) powder, a salt, and an additive”, abstract. RSNO powder is NO donor); wherein the additive is to control a rate of release of NO from the NO donor after the formulation is exposed to an effective amount of water (“The additive is to control or accelerate the rate of release of nitric oxide from RSNO after the RSNO powder, the salt, and additive are dissolved into a liquid carrier”, [0003]);, but fails to explicitly disclose a nose vent plug in operative contact with the NO generating formulation, and NO generation formulation including a hydrophilic binder.
Zapol teaches a similar NO generating device. Zapol further teaches a nose vent plug in operative contact with the NO generating formulation (“The destination for nitric oxide produced can be any type of ventilation device, including but not limited to a ventilator circuit, a nasal cannula”, [0214], Fig. 15), but fails to explicitly disclose NO generation formulation including a hydrophilic binder.
Chen teaches similar products and methods for controlled release of nitric oxide. Chen further teaches NO generation formulation including a hydrophilic binder (“the transport medium may be formed from a hydrophilic material”, [0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a nose vent plug taught by Zapol and a hydrophilic binder taught by Chen into the NO generation kits taught by Meyerhoff. A nose vent plug is a well-known interface between a NO generation device and the user for nasal inhalation, while hydrophilic binder can absorb water or water vapor to facilitate the NO generation as evidenced by Chen.

Regarding claim 32, Meyerhoff in view of Zapol further in view of Chen discloses all the limitations of claim 28, and further discloses the stable NO donor is an RSNO powder selected from the group consisting of S-nitrosoglutathione (GSNO) (“the enlarged illustration shows the production of nitric oxide gas (NO(g)) from S-nitrosoglutathione (GSNO)”, [0005], Fig.1 of Meyerhoff); the hydrophilic binder is selected from the group consisting of microcrystalline cellulose (“the transport medium may be formed from a hydrophilic material…the transport medium is formed from the group consisting of cellulose”, [0049], Chen); and the additive is selected from the group consisting of ascorbic acid or ascorbate (“FIG. 11 is a graph depicting the NO release kinetics of GSNO:Ascorbic acid  at different ratios in saline”. “The lowest concentration of ascorbate additive, 10 μM, has very little effect on the NO release rate”, [0102], Meyerhoff).

Claim(s) 29-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Meyerhoff (US 2019/0054038 A1) in view of Zapol (US 2018/0243527 A1), further in view of Chen (US 2018/0207323 A1) and Miller (US 2017 /0209663 A1).

Regarding claim 29, Meyerhoff in view of Zapol further in view of Chen discloses on the basis of claim 28, but fails to explicitly disclose the nose vent plug includes a housing having nasal protrusions, and wherein the housing is to hold the NO generating formulation in effective proximity to the nasal protrusions.
Miller teaches a similar NO reactor and distributor apparatus. Miller further teaches the nose vent plug (apparatus 10, Fig.1, [0023]) includes a housing (distributor 12, Fig.2, [0023]) having nasal protrusions (output ports 14, Fig.2, [0031]), and wherein the housing is to hold the NO generating formulation in effective proximity to the nasal protrusions (“the distributor 12 may serve as both a distributor 12 and reactor 20 in a single, integrated apparatus 10”, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated an integrated NO generation and delivery device taught by Miller into the NO generating device taught by Meyerhoff and Zapol. The motivation to have an integrated NO generation and delivery device is to mitigate the oxidation of NO by reducing the NO delivery distance as evidenced by Miller.

Regarding claim 30, Meyerhoff in view of Zapol further in view of Chen and Miller discloses on the basis of claim 29, further discloses the NO generating formulation comprises a single solid or a plurality of the single solids in a container (“The reactants in the volumes 66, 68 may be solid, liquid, one of each, or some other combination”, [0053], Miller).

Regarding claim 31, Meyerhoff in view of Zapol further in view of Chen and Miller discloses on the basis of claim 29, further discloses a reservoir positioned in the housing (such as a chamber 40 in the distributor 12 as shown in Fig.2 of Miller), the reservoir having walls (“wall 38 that is permeable or impermeable”, [0028]) that are impermeable to a hydrating liquid (“In other embodiments, the chamber 40 may simply contain a liquid“, [0028]. This implies the wall 38 of chamber 40 is impermeable to liquid) and that are NO permeable (NO is delivered through the chamber 34, which is outside chamber 40. Hence, the wall 38 of chamber 40 must be permeable to NO).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINHUA ZHAO whose telephone number is (571)272-7837. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam C Yao can be reached on (571)272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MINHUA ZHAO/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785